Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                              PageID.8848   Page 1 of 14


                                          Environmental Law Clinic
                                  University of Detroit Mercy School of Law
                                             651 E. Jefferson Ave.
                                              Detroit, MI 48226

                                   Comment Re Consent Decree With DTE
  Michigan communities deserve more for the damage caused by DTE’s coal-fired plants. Yet this
  consent decree not only settles for less, but also sends the wrong message to industrial polluters
  – that it’s better to ask for forgiveness than to ask for permission.
                                                     Overview
  Under the Clean Air Act, utility companies seeking to modify a source of air pollution must make
  projections of how the modification will affect future emissions.1 If the projections indicate a
  major modification, then the company needs a permit under the New Source Review program
  before going ahead.2 The projections do not have to include emissions related to growth in
  demand.3
  In 2010, DTE notified the Michigan Department of Environmental Quality that it will be
  undergoing a $65 million-dollar modification of their coal-fired facility in Monroe.4 DTE
  characterized the project as routine maintenance and that the projected increase in emissions
  will be attributable to demand growth.5
  The very next day, DTE began construction without a permit.6 EPA subsequently sued the
  company on that basis, finding its projections questionable and arguing that a permit was in fact
  required.7 Four of DTE’s other coal-fired plants were also brought into the lawsuit for the same
  reason.8
  DTE unsuccessfully sought summary judgment three times in federal court. The company argued
  that the EPA has no authority to require a permit based solely on a review of their projected
  emissions.9 Instead, it insisted that the agency must wait and see if the modifications result in
  actual increases in emissions.10 The Sixth Circuit ruled against DTE’s argument twice, and the
  Supreme Court denied DTE’s petition for review.11



  1
    42 U.S.C. § 7475, 7503
  2
    Id.
  3
    40 C.F.R. § 52.21(b)(41)(a) and (c)
  4
    United States v. DTE Energy, 845 F.3d 735, 737 (6th Cir. 2017)
  5
    Id.
  6
    Id.
  7
    Id.
  8
    Notice of violation from EPA to DTE Energy, U.S. EPA (Mar. 7 2013), at 1.
  https://archive.epa.gov/region5/swdetroit/web/pdf/r5-053176.pdf
  9
    United States v. DTE Energy, 2015 WL 995207 (C.A.6), at 8 (Respondent’s Brief)
  10
     Id.
  11
     DTE Energy Co. v. U.S., 138 S. Ct. 555 (2017)

                                                          1
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                             PageID.8849         Page 2 of 14



                                       The consent decree settles for less
  By all outward appearances, the EPA has the upper hand at this stage of the litigation. Yet the
  agency is not only seeking to settle with DTE in the proposed consent decree, but to do so for a
  civil penalty and mitigation project that together amount to just under $7.5 million dollars.12
  Michigan communities deserve more for DTE’s actions.
  To most people, $7.5 million dollars seems like a lot of money. But companies like DTE are not
  like most people. In each of the last three years, DTE made over $1 billion dollars in profits.13 That
  means that from a monetary standpoint, the consent decree in question only imposes obligations
  amounting to less than 1% of what the company keeps after expenses – hardly much of a
  deterrent.
  Moreover, the EPA could have secured a fairer remedy had it successfully tried the case. Section
  113(b) of the Clean Air Act, in tandem with the Federal Civil Penalties Inflation Adjustment Act,
  authorizes the EPA to seek as much as $37 500 a day in civil penalties for each of DTE’s
  violations.14 Assuming at least five violations (one for each coal-fired facility) over a six-month
  period, the EPA would have secured just over $33 million dollars in civil penalties.
  The decision to settle is made even more questionable given the EPA’s relatively strong position
  in the litigation, as evidenced by both the agency’s success in Circuit Court as well as the Supreme
  Court’s denial of DTE’s petition for review. By settling the case, the EPA is settling for less.
                                The consent decree sends the wrong message
  By entering into this consent decree, the EPA also signals to industry that when it comes to
  making major modifications to polluting facilities, it’s better to ask for forgiveness than to ask for
  permission – a message that goes against any pretense of protecting the environment.
  After many years of litigation, the Sixth Circuit ruled that it is within the EPA’s discretion to
  require a permit under the New Source Review program based on its own assessment of a
  company’s emission projections.15 Yet the agency is now deciding not to use its hard-won
  discretion because of an EPA policy memorandum issued in December of 2017.
  The memorandum characterizes the Sixth Circuit decision as having “created uncertainty” and
  proceeds to reassure industry that the EPA will in fact not conduct its own assessment of a
  company’s projections for purposes of New Source Review.16



  12
     Consent Decree, United States v. DTE Energy (No. 266-1, E.D. Mich., May 14, 2020), at 27, 70.
  13
     Macrotrends, “DTE Energy Net Income 2006-2020” (June 16, 2020),
  https://www.macrotrends.net/stocks/charts/DTE/dte-energy/net-income
  14
     42 U.S.C § 7413(b)
  15
     United States v. DTE Energy, 845 F.3d 735, (6th Cir. 2017)
  16
     Memorandum from E. Scott Pruitt, Administrator, U.S. EPA, to Regional Administrators, U.S. EPA (Dec. 7, 2017),
  https://www.epa.gov/sites/production/files/2017-12/documents/policy_memo.12.7.17.pdf.

                                                          2
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                 PageID.8850       Page 3 of 14



  Not only does EPA’s policy memorandum have no binding legal authority, it also carries
  dangerous environmental implications. By choosing not to oversee the preconstruction
  projections of industrial polluters, the EPA gives companies the green light to build first and fix
  environmental problems later – when the damage is already done.
  Meanwhile, the Sixth Circuit has authorized the EPA to be proactive and prevent questionable
  projections from becoming a problem in the first place. By not exercising the authority awarded
  to them, the EPA sends the wrong message to industrial polluters – that it’s better to ask for
  forgiveness than to ask for permission.
                                         Concluding Remarks
  Over the last century, DTE profited from its coal-fired plants at the expense of Michigan’s natural
  resources and public health. But the EPA has a chance to hold the company accountable by
  changing the terms of this consent decree as follows:
         1) Increase the civil penalty to adequately reflect the damage caused by coal-fired
         facilities and to effectively deter large corporations like DTE from circumventing their
         legal obligations in the future, pursuant to EPA’s own Stationary Source Penalty Policy.
         2) Require more environmental mitigation to fully and properly compensate specific
         Michigan communities that were most affected by DTE’s coal-fired facilities.
         3) Extend record-keeping under Section XV (Information Collection and Retention) to
         cover the full timeline of DTE’s obligations under the consent decree.
         4) Increase periodic reporting under Section IX (Periodic Reporting) from semiannually to
         quarterly, to better prevent against noncompliance.


  Thank you for the opportunity to comment and for considering our views.


  Sincerely,


  /s/Joe Maalouf____                                   /s/Nicholas J. Schroeck____
  Joe Maalouf                                          Nicholas J. Schroeck
  Student Attorney                                     Director
  Environmental Law Clinic                             Environmental Law Clinic
  University of Detroit Mercy School of Law            University of Detroit Mercy School of Law
  651 E. Jefferson Ave.                                651 E. Jefferson Ave.
  Detroit, MI 48226                                    Detroit, MI 48226
                                                       313-596-9817

                                                  3
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                 PageID.8851      Page 4 of 14



  TEXT OF FORM COMMENT: (Submitted 347 times)

  To the Assistant Attorney General for Environment and Natural Resources,

  I?m writing in support of the consent decree filed in DTE?s New Source Review case (United
  States and Sierra Club v. DTE Energy Company and Detroit Edison Company, D.J. Ref. No. 90‐
  5‐2‐1‐09949), and the separate agreement referenced therein. The consent decree includes
  projects that are crucial for improving public health and delivering cleaner air to Michiganders.
  While I understand that the government is not a party to, and need not approve, the separate
  agreement between DTE and Sierra Club, I would urge you to not object to that agreement,
  which includes even more impactful clean air and public health benefits that are crucial for River
  Rouge, Ecorse, and 48217.

  Combined, the River Rouge, St. Clair, and Trenton Channel coal‐fired power plants annually
  emit more than seven million tons of climate polluting carbon dioxide, 22,000 tons of harmful
  sulfur dioxide, and 8,000 tons of smog‐causing nitrogen oxides. The separate agreement would
  ensure that those polluting coal plants are finally retired. And by directing $5.5 million towards
  replacing diesel buses with cleaner electric buses, and $2 million towards community
  environmental mitigation projects, the separate agreement would provide additional air quality
  and public health benefits to the long over‐burdened environmental justice communities of River
  Rouge, Ecorse, and 48217. Scientists recently confirmed that exposure to air pollution from coal
  plants decreases the chance of survival once contracting Coronavirus, exacerbating the already
  dire threats facing communities in environmental injustice hotspots. Amidst the COVID‐19
  pandemic, this consent decree and separate agreement couldn?t have come at a more crucial time
  for Michigan communities.

  Because of the public health and air quality improvements, I voice my support for the consent
  decree and even stronger support for the separate agreement between DTE and Sierra Club.

  Thank you,



  ADDITIONAL COMMENTS TO THE FORM COMMENT:



         1.     My mother and great uncle worked in Wayne County's most polluted areas for
  decades. Cleaner air and public health outcomes are long overdue for these communities!

        2.      Environmental justice is only one step towards a more sustainable future.
  Consider the weight of your impact on future generations and act upon it.

         3.      As a lifelong Michigan resident and a DTE customer, I strongly support the Clean
  Air Act settlement agreement with DTE.



                                                  1
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                    PageID.8852       Page 5 of 14



        4.      This settlement needs to be paid by DTE and Detroit Edison, and paid
  immediately. $7.5 million is a pittance to these companies, but will make a big difference in this
  community that is hurting so badly.

         5.      DTE--Stop killing people!

        6.      The historic callousness of DTE and other major players, including Michigan
  government, toward the health-damaging pollution emitted by DTE plants is long overdue for
  remedy. Please support this consent agreement.

         7.      Stop killing our children!

         8.      We must stop destroying our children's planet!

         9.      I support 7.5 million for environmental justice. Stop polluting the environment.

          10.  As a RN I have cared for children with asthma, watching them struggle to catch a
  breath! We must protect our children and their families in every way that we can. Please, support
  this action.

          11.    Clean air is basic to human health and life -- and must come before industrial
  profits --People first!

          12.    I live near enough to this unacceptable pollution to feel its effects. It?s time to
  right this wrong.

         13.      It only makes sense completely rebuild with new eco-technology our plants and
  power systems without the continued use of fossil fuels in its many forms because we have the
  capability to do it.

         14.     As a former resident of this community, whose children played in those parks, I
  explore you to do the right thing for the children who still reside in those neighborhoods.

         15.      Pulmonary disease in the senior population is at epidemic levels. The children of
  today will be the seniors of tomorrow. We cannot ignore the purity of our air and water.

          16.    I agree, we must do away with things like coal plants, fracking, and other
  environmental problems and do more with clean energy, clean water,etc. A healthy environment
  is a prosperous one.

          17.     SAVE the very earth (dirt) we walk upon. YOU will ultimately find yourselves
  and your progeny walking through dusty streets of ash. If none of your "group" (special
  conservatives) do anything to put an end to the abuse of soil, air, water of our earth (USA) in
  particular you'll find yourselves controlled by whatever powerful FOREIGN group takes over
  what is now the United States and you will WISH you had thought more carefully and cautiously
  before destroying yourselves and the United States of America.

         18.     People over profit!

                                                    2
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                  PageID.8853       Page 6 of 14



          19.     Air quality is more important than ever given that Covid-19 impacts your ability
  to breathe. Please do what you can to improve the air quality. Act as if your favorite person lived
  there.

         20.      I have children and grandchildren. I want them to have clean air and water and a
  safe world to live in.

          21.     Clean air is a right of all human beings.

          22.    DTE has continuously failed to be a responsible corporate citizen. Why does this
  company still exist? Surely, Michiganders can do better than a corporation that does everything it
  can to avoid taking responsibility for its actions. Time to take utilities public again.

          23.     I have grown up Downriver where we care about each other and the environment.
  Please, do the right thing.

          24.     Without fresh air we are doomed. Please help keep the air clean!!

         25.     I voice my support for the consent decree files in Date's New Source Review case
  (U.S. and Sierra Club v. DTE Energy Co. and Detroit Edison Co, D.J. Ref. No.90-5-2-1-09949. I
  voice my support for the consent decree and further support for the separate agreement between
  DTE and Sierra Club. Sincerely, Martha Folts

        26.    We need to make sure that industrial toxins stay out of Michigan's backyards. It is
  no wonder why so many people and children have health problems.

         27.     I too have contracted Asthma after 45 years in Wayne county. Trusting that all
  involved in this pollution will at long last do the right thing. ..Susan Cushnier

          28.     Our air has and now impacts our health. We need to make the air better and
  healthier.

         29.      Children should have a safe place to play, learn, and experience the outdoors. I
  believe this to be a basic human right.

          30.     We need a long break from fossil fuels, especially in the Down River area, and we
  need it fast.

         31.     I live in Dearborn Heights and I even reap the detriment of the horrid pollution.
  Please stop! Clean air is a human right.

          32.     Here in Michigan, the neighborhood having Zip Code 48217 suffers from very
  poor health caused by local industries, including the River Rouge coal-fired electric plant that is
  one of the facilities subject to this consent decree. Homeowners and residents deserve relief, and
  need more than to have this plant shut down. Please do not intervene in this done deal.

          33.     You are humans that have a responsibility to do the right thing.


                                                    3
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                    PageID.8854       Page 7 of 14



         34.     The time is now.

          35.    This settlement has been a long time coming and will provide a basis for
  redressing the damage to public health in these communities.

          36.     I worked in Detroit as a teacher and can personally testify to how many children
  and their family members from these zip codes have asthma and related health problems. I
  support the consent decree and for the separate agreement between the Sierra Club and DTE.
  Please listen to the affected community and those of us who stand with them.

         37.     Please help us move toward clean air for all. Help us evolve and advance and
  support the separate agreement between DTE and Sierra Club.

         38.     Please help us all breathe clean air!

         39.     I'll be so happy to see the right thing done.

          40.     Everyone should have clean air to breathe, and have no concern about the water
  that they drink.

          41.     Everyone should have the right to clean air. I look forward to seeing my state take
  the right action on this.

          42.    I am in complete support of the consent decree filed in the DTE's New Source
  Review case Ref 90-5-2-1-09949. The ability to breathe clean air to promote a healthy life is a
  human right. It is time that each Michigander live and grow in environmentally safe homes,
  neighborhoods and communities irrespective of their race, religion, education, and sociological
  and economic status. It is time for the pollution to be cleaned up and those responsible for the
  pollution to pay towards that endeavor and take corrective actions to eliminate the cause of the
  pollution. Please be on the right side of social justice for all by not objecting to this agreement.
  Thank you for your consideration of my input regarding this matter. Respectfully, Shelley
  Poliner

         43.     Please clean up our air so we can live healthy lives.

          44.    We must force the clean up of the channels of the Rouge. We know the damage
  that has been done to human and other animal populations. We certainly don't want our
  grandchildren and future generations to breathe these fumes.

          45.      It is very important that ALL Americans enjoy the cleanest possible air, water,
  and food. These are basic necessities of Life, and our Declaration of Independence lists Life as
  our first Inalienable Right. This is so basic to the integrity of our Nation. DTE must do all it can
  to clean the air and support the people their dirty energy projects have harmed. Cleaner and
  healthier alternative energy sources are now available and must be transitioned to as quickly as
  possible. It is a matter of Life and Breath!

         46.     Love the Clean Air Act....


                                                    4
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                 PageID.8855      Page 8 of 14



          47.    I have been hearing for years about the dirty air and pollution coming from these
  places and the health problems it creates.

          48.      We are the water wonderland. Millions in tourist dollars flow into this state
  because of our abundant and beautiful natural resources. Our microbrews need clean water to
  make beer. Clean water is integral to our state of being in Michigan. We need to go to any length
  to protect it. There are so many alternatives to coal fired energy that do not pollute.

         49.     Please and Thank You!

         50.     Community deserve access to clean air and corporations should ensure their
  presence will not impact neighborhoods negatively and if so restore those communities.

          51.    We deserve to have a clean and healthy environment that?s not subjected to
  pollution by powerful utility companies who put profit over the health of their customers when
  then have the money and technology to produce clean safe energy but refuse to do so because of
  corporate greed! Shame on them! This is 2020! The year of the pandemic that says enough id
  enough! We want change now!!!

         52.     Please support the actions of the Sierra Club.

          53.    A child?s zip code shouldn?t determine if they have clean air to breath or water to
  drink. Stop the environmental racism in Michigan!

         54.     All people need and deserve to have clean air to breathe.

         55.     be smart and protect the people of this community!

          56.     Communities deserve to have clean air and water. DTE must step forward and do
  their part to make this happen.

         57.    Every community needs to live and thrive in a safe, clean and unpolluted
  environment. Coal is polluting our environment and world causing onerous climate change
  which is dangerous to our survival. Shut down the Rouge River coal plant!

       58.     Eliminating this coal plant is a step toward ensuring the health and safety of all
  communities.

         59.     For my nieces and nephews

        60.    Protecting our environment is a top priority. Please act to clean up and protect the
  Rouge River and not let polluters off the hook.

          61.      ECORSE is the city my family chose to call home. My father and nephew retired
  from us steel and I retired from the 26th district court. I have no family left in ECORSE but many
  friends still reside in ECORSE.



                                                  5
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                    PageID.8856       Page 9 of 14



         62.      40 plus years in Ecorse, family still there. Every morning you go out with
  everything all covered

          63.     I have been going to this park my whole life, 63 years! Took my daughters. Now
  take my grandchildren. This needs to have action taking for everyone's health! Numerous people
  from our community have cancer and other illnesses that I am sure could be tied into this
  pollution. Just as has been proven against Nationsl Steel that sits on the south side of Belanger
  Park. I support this effort!

         64.     DTE spent years pumping toxic waste into the air, water, and earth of
  communities of color. In consequence, community members in these neighborhoods have
  suffered with their health. This agreement is a step towards holding private corporations
  accountable for the violence they have inflicted.

         65.     Please don?t disturb our land

         66.    The consent decree is an important step in curbing air pollution, but much more
  must be done.

         67.    The people of Michigan are pulling together to protect our beautiful home, your
  zip code should not determine the quality of the air that you and your children breathe.

         68.     Environmental Racism is just another way that white supremacy bears its teeth
  within our society. Please, use your power to demand that everyone has the right to a clean and
  healthful environment.

         69.     Let?s protect our people!

         70.     Please keep people safe!!!

          71.     I grew up in this area so it and it's people are important to me. It is a great area
  right on the river and very important that it should no longer be taken advantage of by industry
  that wants to exploit not savor and respect. No more pollution for this area and it's living
  inhabitants including children and people.

          72.     Clean air is a human right. All people in Michigan, regardless of age, class, race,
  or zip code deserve clean air. If we want to make progress towards a better future for all, clean
  air needs to be a priority. Thank you for your consideration.

         73.     Please support this important decree for environmental justice in our community.

         74.     Do the right thing

          75.    Now more than ever, tough choices like this need to be made. Help Michigan be
  the state to emulate!




                                                    6
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                   PageID.8857      Page 10 of
                                     14


          76.    It is our duty , each of us, when alive, to help improve the planet... Shutting down
  polluting coal burning power plants is essential to protect human health from lungs disease, heart
  disease cancer directly caused by toxic emissions ( microscopic particles etc.) that harm health.

         77.      As someone also very much interested in protecting water quality within the Great
  Lakes basin, I too strongly support the closures of coal fired power plants and the settlement
  agreement including funding to impacted communities.

          78.   The environment needs to come first. It has been sacrificed for too long for the
  benefit of money and profit.

          79.     Mom still lives in Ecorse. She is 88 years old and moved there when she was 4.
  She raised 5 kids there. We had grafite dust everywhere. All over us, the cars, everything. We
  breathed it in.

          80.    Helping to right the past wrongs and ensure that people who were disadvantaged
  in the past have a leg up in the future is imperative. This is something that DTE must
  wholeheartedly agree to. Closing down coal plants, which are no longer cost effective and are a
  burden to the environment, is the right thing to do.

         81.     Michigan is my adopted state, and for the sake of all who were born here and call
  it home, I support the separate agreement between DTE and Sierra Club.

         82.     These changes are long overdue.

       83.   COAL AND FOSSIL FUELS MUST STOP! SOLAR AND WIND TURBINES
  WILL HELP SAVE OUR PLANET FOR OUR CHILDREN. ALSO CREAT JOBS.

         84.     Nothing is more important than clean air and environment.

        85.    As the Executive Director for The Asthma and Allergy Foundation of America -
  Michigan Chapter, I am fiercely advocating for clean air and planet. PROTECT THIS DEAL
  NOW!

         86.      Coal is an energy source of the past. It is not doing anyone any good to keep
  supporting it. Doing so, just puts the U.S. further behind as other countries move forward on
  cleaner alternative sources of energy. In addition, the pollution from these plants makes the
  population less able to deal with Covid-19. With so many American lives lost to this pandemic,
  we should be doing everything in our power to help our citizens have the best chance of fighting
  it.

          87.      This is urgent. We need to end environmental racism, and this is a move in the
  right direction.

          88.  Fossil fuel consumption and continuation for utility plants is such a giant step
  backwards. America needs to lead the world and regain trust in our ideals and our treatment of
  all peoples.


                                                   7
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                     PageID.8858       Page 11 of
                                     14


            89.    Everyone must have a non toxic and clean environment !

          90.      It is vital that we hold corporation to account and enforce environmental justice!
  This is vital, and it is the least we can do.

         91.    Especially at this time, providing resources for communities that have suffered so
  much is needed and warranted.

        92.     This action is long overdue but a small consolation to the many who have been
  medically impaired or killed by DTE coal combustion.

          93.    The air in Ecorse, River Rouge and the East Side of Dearborn near the Ford
  Rouge Plant tastes dry and acidic. I don't like the ozone action days where I live and would not
  like having continual ozone action days because of living downriver near the DTE River Rouge
  Plant.

         94.     We are tired of having our air, water, and land poisoned by polluting
  corporations! I support the Clean Air Act!

          95.     I support this agreement. It is good for the environment. But besides the
  environment, China is using tremendous amounts of coal and they are running out (in about 37
  years at the current rate of consumption based on U.S. Department of Energy statistics). Once
  China runs out of coal or even before they run out of coal, the demand for coal worldwide will
  skyrocket (because of China's needs) and therefore the global price for coal will skyrocket. DTE
  knows that the future is not coal. Nobody wants to pay $600 a month for their household
  electricity. That's what would happen if we didn't plan for alternatives today. Thanks for
  listening.

            96.    Support for Lori Goldman

          97.     Finally action is being taken to help those who've been affected by environmental
  justice issues! It's about time. If DTE follows through and uses the funds appropriately, I may
  actually respect their company again.

            98.    Dear Asst Attorney General, Please protect Michigan citizens

         99.     We need a healthy Michigan (Planet) for healthy citizens, for a healthy,
  sustainable economy. Be part of the solution to lessen pollution.

          100. It is vital to start improving the areas around these super-polluters. DTE is taking
  the right step- finally! Please do not interfere with their environmental improvements to these
  neighborhoods. The people there have suffered enough.

            101.   I support the settlement -- the funding of EJ projects and the closing of the 3 coal
  plants.

         102. Our Detroit community deserves better than to deal with these deadly toxins that
  wreak havoc on our health. Please support these measures to protect this deal for cleaner air!

                                                     8
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                  PageID.8859      Page 12 of
                                     14


         103. Our Detroit community deserves better than to deal with these deadly toxins that
  wreak havoc on our health. Please support these measures to protect this deal for cleaner air!

         104. Our Detroit community deserves better than to deal with these deadly toxins that
  wreak havoc on our health. Please support these measures to protect this deal for cleaner air!

           105. Plants must be retired to help reduce environmental pollutants. Lives depend on
  it; the planet depends on it.

        106. Will the leadership of DTE, just step up to the plate and do the right thing, instead
  of mucking around.

          107. However, you MUST do MUCH more. We MUST keep ALL climate-changing
  fossil fuels IN THE GROUND! We MUST achieve 100% clean, renewable energy by 2030.

          108. Please keep our most valuable resources clean for everybody! Clean air and water
  shouldn?t be something we need to fight for anymore, but here we are. Do the right thing and
  don?t let big business ruin our futures.

          109. To Whom It May Concern: I support this settlement. For to long we/communities
  of color have been plagued with pollution coming into their owns by DTE which uses dirty coal
  that creates carbon emissions that have harm our and our children's health as well as contributing
  to climate change that harms mother earth. The funds should be secured to go to programs that
  will improve the air quality and teach residents about the harmful impacts from dirty energy.

         110.    Please

         111. It's long past time for DTE to do more about emissions in this community and
  mitigate the harm it has caused.

        112. FOR OUR CHILDREN ,WHO ARE OUR FUTURE. IMAGINE, EYES CLOSE.
  IF THIS WAS YOUR BACKYARD AND YOUR CHILDREN ARE PLAYING AND
  BREATHING IT!

         113.    Please do the right thing for Michigan. Please support this consent decree.

           114. Please think of the children who, through no fault of their own, are starting out
  life in this polluted environment. Give them a chance to be healthy by following all the measures
  of this consent decree.

         115. As someone who suffers from COPD, though never a smoker, I wholeheartedly
  support clean air for young and old, therefore I support cleaning up our air.

         116. I have served with Ms. Vicki Dobbins on the Sierra Club Political Committee and
  know of her health struggles and those of her neighbors at the hands of these large, polluting
  corporations that have poisoned their communities. It is time for positive change, eliminating
  coal and finally moving into the 21st century with clean energy and supporting healthy
  communities.

                                                  9
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                   PageID.8860      Page 13 of
                                     14


           117.   Environmental Justice is a moral issue and keeping in line with my Christian
  faith.

         118. We all need clean air and clean water to live. I love living in Michigan, and I
  would hope that our environment is kept as clean as possible for all to enjoy clean living in our
  beautiful state.

          119. I grew up in Ecorse and was a member of the Ecorse Rowing Club. For many
  years, we rowed on the Detroit river behind Great Lakes Steel. Several times a day during
  practice, we would see ?The Ecorse Sunrise? which was when a huge container would dump
  some form of molten liquid into a hole. It would then release a sparkling powder (pixie dust) on
  us as we rowed past the mill. All of us never knew we were breathing poisonous materials. My
  Grandmother, Grandfather and Uncle who were born and raised I the city ended up dying young
  or from cancer. All the cities on the Southeast area of the Detroit river beginning in Ecorse all
  the way to Delray need to fix this!

           120.   I care about my grandson?s health and all of his generation ?s.

       121. Read the book ENERGY OVER DEVELOPMENT AND THE DELUSION OF
  ENDLESS GROW. We must move toward sustainability.

          122. Please help us make this a reality. I truly believe that clean air and reduced carbon
  emissions are the foundation of a better future for all. Communities of Color have too long been
  sacrificed to society?s need for energy. We know how to make cleaner energy now and we know
  better than to put the environmental burden on those most vulnerable. Now that we know better,
  we must do better. Thank you, Amanda

          123. When I vote, Environment and Education (including HEALTH concerns of
  children in all communities) are my main two determinants. Please follow through on closing
  this coal-fired plant. You/We must. Thank you.

         124. We all have the right to live and to breathe clean air as we transition away from
  coal and other fossil fuels to cleaner, healthier forms of energy.

           125.   Downriver deserves this money.

          126. For too long these downriver communities have been disproportionately impacted
  by environmental concerns. The DTE coal plants of River Rouge, Ecorse and 48217 are causing
  extreme health problems, especially now relating to the coronavirus. I urge you to support the
  $7.5 million settlement between the Sierra Club and DTE and to do as much as you can to
  protect these Michigan communities. deserves this money.

          127. I support the Sierra Club Michigan and National Beyond Coal Campaign. Lets
  shut those dirty power plants down quickly and transition to cleaner forms of green energy.

          128. I live in Southwest Detroit. My family and friends live in the Delray Community.
  We have always lived in communities that have been subjected to unclean air and unclean
  practices. We should not have to live in a community were we expect the air to be unclean,

                                                   10
Case 2:10-cv-13101-BAF-RSW ECF No. 278-3 filed 07/08/20                   PageID.8861      Page 14 of
                                     14


  where we already know pollution fills our lungs. We shouldn't have to worry about young
  children and the impact that this air pollution can have long term on their health, as we watch the
  older generations face health repercussions becuase of the air quality. Taking this step is one if
  the first towards ensuring clean air is no longer a distant mirage for our community. By shutting
  retiring these plants for good, we are making moves towards rectifying years of environmental
  oppression against our communities.

          129. A few years ago, as an environmental engineering graduate student, I studied the
  effects of coal mines on downstream water quality. It is common knowledge in that field that
  contaminants are several orders of magnitude higher downstream of a mine than upstream. We
  face the same problem with air quality near coal-fired power plants, contributing to high levels of
  asthma and other crises of environmental and public health. It is time to move toward cleaner,
  more breathable air.

          130.   My nieces and nephews and son need you to stand up for their health... and their
  future!!

         131. I urge you to support and implement important environmental protections that
  have been allowed to erode over the past few years. Thank you!

          132. NO ONE needs to live with pollution. Would YOU want to breathe or live next
  to pollution?!

          133. As an Early Childhood Interventionist, I urge you to take action to reduce
  pollution that deeply affects development of young children. River Rouge children and many
  others across our state are already growing up compromised by poverty and unstable home
  environments. The effects of pollution on their neurological development is significant. Please
  take action!!

         134.    Please do the right thing for the people in Ecorse!!




                                                  11
